Citation Nr: 0702777	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  97-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to an initial compensable evaluation for a 
service-connected lymphoma excision scar on the mid anterior 
right leg.

4.  Entitlement to an initial compensable evaluation for a 
service-connected plantar wart of the left foot.

5.  Entitlement to an initial compensable evaluation for 
service-connected pseudofolliculitis barbae prior to August 
30, 2001 and to an evaluation in excess of 10 percent 
subsequent to August 30, 2001. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions by which the RO denied the benefits 
sought herein.  The Board notes that with respect to the 
increased rating claims, the veteran is contesting the 
initial disability evaluations assigned.  Regarding his claim 
for an increased rating for pseudofolliculitis barbae, the RO 
granted an increased rating of 10 during the course of this 
appeal.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In September 1997 and July 2001, the veteran testified at 
hearings before hearing officers at the RO.  In February 
2004, the veteran testified at a hearing before the 
undersigned that was held at the Waco RO.

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to service connection 
for gastroenteritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected lymphoma excision scar on 
the mid anterior right leg is small, barely visible, 
essentially asymptomatic, and not productive of limitation of 
function.

2.  The veteran's service-connected left foot plantar wart is 
manifested by subjective complaints of discomfort and no 
objective evidence of plantar warts.

3.  The veteran's service-connected pseudofolliculitis barbae 
was manifested by no symptoms or exceedingly mild 
symptomatology before August 30, 2001 and by no more than a 
mild disability picture with a few papules in the beard area 
on and after August 30, 2001.

4.  By March 1992 rating decision, the RO denied service 
connection for hypertension; the veteran did not initiate an 
appeal, timely or otherwise.

5.  Evidence received since the March 1992 denial of service 
connection for hypertension does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative or redundant, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected lymphoma 
excision scar on the mid anterior right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (prior to and from 
August 30 2002, 2006).  

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left foot 
plantar wart have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7819 (prior to and from August 30 2002, 2006).  

3.  The criteria for entitlement to a compensable for the 
veteran's service-connected pseudofolliculitis barbae have 
not been met for the period before August 30, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.118, Diagnostic Code 7813-7800 (prior to and from 
August 30, 2002).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
pseudofolliculitis barbae have not been met for the period 
starting August 30, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic Code 
7813-7800 (prior to and from August 30, 2002, 2006).

5.  The March 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

6.  New and material evidence has not been submitted; and the 
claim of service connection for hypertension may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2001, November 2002, and August 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims, effectively informing him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The increased rating 
claims are denied, so no effective dates will be assigned, 
and the new and material evidence issue is not reopened, and 
no disability rating or effective date regarding that claim 
will be assigned.

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was 
accomplished in the August 2003 notification letter sent to 
the veteran.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
was also afforded VA medical examinations in furtherance of 
his claims.  There is no indication that any relevant records 
have not been associated with the claims file.  

The Board acknowledges that Social Security Administration 
(SSA) records may be missing as well as records from Terrell 
Hospital.  There is no indication that the SSA or Terrell 
Hospital records are relevant to the claims of increase for a 
right lower extremity scar, left foot plantar wart, or 
pseudofolliculitis barbae or the application to reopen the 
claim of service connection for hypertension.  Indeed, The 
Terrell Hospital records relate to psychiatric treatment.  
The absence of these records, therefore, is immaterial and 
not prejudicial, and these records need not be obtained 
before deciding the claims discussed below.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2006); VAOPGCPREC. 3-2000 (April 10, 2000).  The Board 
additionally notes that although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Right leg scar

In service, a lipoma was excised from the veteran's right 
leg.  Service connection for the scar was granted by May 1998 
rating decision.  The veteran's service-connected right leg 
scar has been rated zero percent disabling by the RO under 
the provisions of Diagnostic Code 7805.  38 C.F.R. § 4.118.

At his July 2001 hearing, the veteran testified that the scar 
was tender and painful.

On October 2001 VA skin examination, the examiner diagnosed a 
nine millimeter scar from the removal of a lipoma, mid-
anterior right knee.  According to the examiner, the scar was 
well healed and did not appear to cause right knee stiffness.  
Right knee stiffness of which the veteran complained was 
likely due to his excess weight and a post-service right 
meniscus tear.  The examiner suggested that the lipoma scar 
had no impact on the veteran's right knee complaints.  

On October 2002 VA skin examination, the examiner observes 
that the veteran's right leg scar was hardly visible and that 
the scar was asymptomatic.  The examiner diagnosed a residual 
scar on the medial aspect of the right lower leg just below 
the knee that was asymptomatic and not disfiguring.

At his February 2004 hearing, the veteran testified that his 
right leg scar was painful (five or six on a scale of one to 
10) and that he put all his weight on the left lower 
extremity.  The scar was also tender and the veteran 
indicated that it was a different color from the surrounding 
skin.  The veteran asserted that the scar was three inches 
long and a quarter inch wide and that it hindered right knee 
flexion.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with scars effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002) (codified as amended at 38 C.F.R. 
§ 4.118).

Under the former criteria, scars may be rated on limitation 
on function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (prior to August 30, 2002).  The 
evidence indicates that the right leg scar is small, barely 
visible, and asymptomatic.  No adverse symptomatology has 
been associated with the scar.  Indeed, right knee complaints 
were attributed to other etiologies, namely, the veteran's 
weight and a post-service right knee injury.  As such, in the 
absence of impairment of function of the right lower 
extremity, a compensable evaluation under Code 7805 is not 
warranted.  Id.  

The medical data fails to indicate that the veteran's right 
leg scar is poorly nourished with repeated ulceration, such 
that a compensable rating would be assignable under the 
former Diagnostic Code 7803.  38 C.F.R. § 4.118 (prior to 
August 30, 2002).  Similarly, evidence that the scarring is 
tender or painful on objective demonstration is lacking, and, 
thus the former Diagnostic Code 7804 is not for application.  
Id.

The Board acknowledges the veteran's contentions of 
discoloration, pain, and limitation of right knee function.  
The veteran's assertions, however, are inconsistent with 
objective findings.  In any event, the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, his views 
concerning the origins of his right knee difficulties are not 
ones that the Board will credit.

Under the current criteria, Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck, and is therefore 
inapplicable in this case.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006)  

Diagnostic Code 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square (sq.) inches (929 sq. 
centimeters (cm.)) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  This provision 
is inapplicable because even according to the veteran's own 
description, the scar is three inches by a quarter inch, and 
the criteria for a 10 percent evaluation are not met.  In any 
event, the scar is not deep, and according to the competent 
medical evidence, it is not productive of limitation of 
motion.

A maximum 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are superficial, that do 
not cause limited motion, and that involve area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2006).  The veteran is not 
entitled to compensation under this provision because 
although the scar is superficial and does not cause 
limitation of motion, it does not cover an area of 144 square 
inches.

A maximum 10 percent rating is warranted for superficial, 
unstable scars and for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2006).  Similarly, the veteran is not entitled to 
compensation under these provisions because the right lower 
extremity scar has not been objectively characterized as 
unstable or painful on examination.

Under the Diagnostic Code 7805, scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  Because no limitation of any body part has 
been attributed to the right lower extremity scar by 
competent medical personnel, a compensable evaluation is not 
warranted under this diagnostic code.

The veteran's right lower extremity scar symptomatology does 
not appear to have fluctuated materially during the course of 
this appeal, and a staged rating need not be considered.  
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right lower extremity scar has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but here is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.




Left foot plantar wart

The veteran's service-connected left foot plantar wart has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 7819.  38 C.F.R. § 4.118.  

On September 1999 VA medical examination, the left foot 
revealed a healthy plantar surface with thickening of the 
plantar skin that was possibly a pre callus but not a fully 
formed one.  The area where a plantar wart was removed in 
service appeared healthy and normal.  The examiner diagnosed 
status-post removal of a plantar wart from the left foot with 
no evidence of recurrence.

In December 2000, the veteran complained of pain on the 
bottom of the left foot.  A history of a plantar wart was 
noted.  There was no obvious lesion.  

On October 2001 VA skin examination, the examiner saw no 
signs of any wartlike structures on the left plantar surface.  

On September 2003 VA skin examination, the examiner observed 
only left foot callus formation with moderate tenderness on 
pressure but no plantar wart.  

The veteran submitted photographs purporting to depict the 
bottom of the left foot.  The Board can draw no conclusions 
from the photographs.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  He 
has also testified to left foot discomfort.

As explained above, the rating criteria for disabilities of 
the skin were amended during the course of this appeal.  
Under the old criteria, disabilities evaluated under codes 
7807 through 7819 were rated by analogy to eczema under 
Diagnostic Code 7806.  38 C.F.R. § 4.118 (prior to August 30, 
2002).  Under that diagnostic code, a 10 percent rating was 
warranted when there was eczema with exfoliation, exudation, 
or itching, if involving an exposed area or extensive area.  
A 30 percent rating required that the disability be 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or an exceptionally 
repugnant condition.  Under the old criteria, therefore, a 
compensable evaluation would not be warranted because the 
veteran's service-connected disability is not productive of 
exfoliation exudation or itching involving an exposed surface 
or extensive area.  Id.  

Under the current criteria, Diagnostic Code 7819 pertaining 
to benign skin neoplasms are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).

The current version of Diagnostic Code 7800 is inapplicable 
because the head, face, and neck are not implicated.  The 
current version of Diagnostic Code 7801 is inapplicable as it 
pertains to scars, other than those on the head, face, or 
neck, that are deep or that cause limited motion.  Limitation 
of motion due to scars has not been shown or alleged.  

Similarly, a compensable evaluation under Diagnostic Code 
7802 is inapplicable.  Under Diagnostic Code 7802, scars, 
other than those on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 
maximum evaluation of 10 percent.  As there seem to be no 
visible signs of plantar warts, scars cannot be inferred.  
Indeed, in every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).

The new Diagnostic Code 7803 is inapplicable as it pertains 
to superficial, unstable scars, and no scarring, superficial 
or otherwise, has been shown.  As stated, there is no visible 
sign of plantar warts.

Likewise, the current Diagnostic Code 7804 is not relevant to 
the present situation because it pertains to superficial 
scars that are painful on examination.  Painful scars are not 
reflected by the evidence.  As well, the new Diagnostic Code 
7805 need not be analyzed.  Diagnostic Code 7805 comprehends 
"other" scars that are to be rated based on limitation of 
function of affected part.  No limitation of function 
resulting from plantar warts has been shown.

Finally, the provisions of the revised Diagnostic Code 7806 
pertaining to eczema must be discussed.  The revised version 
of Diagnostic Code 7806 provides a 10 percent rating if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  The disorder is 
rated as non-compensable if less than five percent of the 
entire body or less than five percent of exposed areas are 
affected, and no more than topical therapy has been required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  Clearly, a compensable 
evaluation is not for application because an exposed surface 
is not involved, and less than five percent of the body is 
affected.  

As evident from the exhaustive discussion above, an 
evaluation in excess of zero percent for the veteran's 
service-connected left foot plantar wart is not warranted 
under either the old the new criteria for evaluating 
disabilities of the skin.

Furthermore, the Board notes that the veteran's left foot 
plantar wart symptomatology does not appear to have 
fluctuated materially during the course of this appeal, and a 
staged rating need not be considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left foot plantar wart has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Pseudofolliculitis barbae

The veteran's service-connected pseudofolliculitis barbae was 
rated zero percent disabling until August 30, 2001 and has 
been rated 10 percent disabling subsequent to August 30, 2001 
under Diagnostic Code 7813-7800.  38 C.F.R. § 4.118; see also 
38 C.F.R. § 4.20 (2006) (when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

According to the rating criteria in effect prior to August 
30, 2002, dermatophytosis (Diagnostic Code 7813) was to be 
evaluated as eczema under Diagnostic Code7806.  See 38 C.F.R. 
§ 4.118 (effective prior to Aug. 30, 2002).  Diagnostic Code 
7806 provides a noncompensable rating for symptoms of slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  Higher ratings under Code 7806 
require findings showing symptoms of exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (effective prior to Aug. 30, 2002).

Under the current rating criteria for skin disorders, 
dermatophytosis (including tinea pedis) (Diagnostic Code 
7813) is to be rated as dermatitis or eczema under Diagnostic 
Code 7806.

The current version of Diagnostic Code 7806 provides a 
noncompensable evaluation when less than 5 percent of the 
entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12 month period.  A 10 percent rating is provided 
when at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed area is affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  Finally, a 60 percent rating is provided when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck) provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

The veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae was received in September 1997.  
Pseudoffoliculitis was shown in service, but there is no 
indication of any post-service complaints or treatment for 
pseufolliculitis barbae.  The veteran, indeed, reported no 
treatment for the condition during his July 2001 RO hearing. 

The first information regarding the state of the veteran's 
pseudofolliculitis barbae is contained in an August 2001 VA 
progress note indicating some lesions in the beard area.  

On October 2001 VA skin examination, the examiner observed 
very mild well-controlled pseudofolliculitis and that the 
veteran used special clippers for shaving.  There were very 
few signs of folliculitis.  The veteran used a topical 
solution for treatment of his pseudofolliculitis barbae.  
Here were no signs of inflammation, infections, or other 
abnormalities associated with the condition.  The examiner 
diagnosed pseudofolliculitis of the face that was mild in 
nature and well controlled that did not limit the veteran's 
activities.

In December 2002, the veteran complained of recurrent 
folliculitis from shaving.  Folliculitis was diagnosed.

On January 2003 VA skin examination, there were few very 
small papules scattered throughout the neck area.  No 
vesicles or pustules were noted.  The examiner diagnosed mild 
pseudofolliculitis barbae with no acute lesions.

In March 2003, a VA examiner observed multiple hyperpigmented 
papules on the cheeks and hypertrophic follicular plugging on 
the neck.  Pseudofolliculitis was diagnosed.  It was against 
diagnosed in August 2003.

In November 2004, one hyperpigmented papule was evident on 
the veteran's face.  

The Board will first examine entitlement to a compensable 
evaluation between September 26, 1997 and August 29, 2001.  
During that time period, there is only one notation of 
pseudofolliculitis barbae, in August 2001, when one raised 
lesion in the beard area was noted.  The evidence, therefore, 
reflects either no symptomatology or exceedingly mild 
symptomatology.  

Under the old version of Diagnostic Code 7806, a 10 percent 
rating necessitated that at least five percent of an exposed 
area be implicated or intermittent systemic therapy of at 
least six weeks.  No mention of medication to control facial 
outbreaks is noted during the relevant time period, and one 
lesion in the beard area, in the Board's view, is not 
tantamount to five percent of exposed area.  Thus, a 10 
percent rating under the old Diagnostic Code 7806 is not 
warranted for the period before August 30, 2002.

Under the old Diagnostic Code 7800, a 10 percent evaluation 
required moderate disfigurement.  Seeing that the veteran 
sought treatment for minor manifestations only once during 
the relevant time period, and the one papule was not 
described as disfiguring, a 10 percent under the version of 
Diagnostic Code 7800 in effect before August 30, 2002 is not 
warranted.

The new criteria are inapplicable before August 30, 2001, and 
need not be considered.  See VAOPGCPREC 3-2000.  

Turning to the period beginning August 30, 2001, the Board 
will examine whether an evaluation in excess of 10 percent is 
warranted.

During this period the veteran appears to have some papules 
in the beard in the neck area and uses clippers to shave.  
There is some indication that he uses topical applications to 
control symptoms.  His condition has been characterized as 
mild and has been said to be well controlled and non acute.  
Under these circumstances, an evaluation in excess of 10 
percent is not warranted under the former rating criteria.  A 
30 percent evaluation under the old Diagnostic Code 7806 
entailed itching, extensive lesions, or marked disfigurement.  
None of these manifestations were noted by VA examiners.  
Indeed, the Board observes that the veteran himself did not 
report such symptoms.  Thus, a 30 percent evaluation under 
the former Diagnostic Code 7806 is not warranted for the 
relevant period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

Similarly, a 30 percent evaluation under the old Diagnostic 
Code 7800 is not for application.  Such evaluation would 
require severe disfigurement, which cannot be said to result 
from a mid a well controlled condition.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (prior to August 30, 2002).

Under the current criteria, only applicable starting August 
30, 2002, an evaluation in excess of 10 percent is not 
warranted.  See VAOPGCPREC 3-2000.  Under the current version 
of Diagnostic Code 7806, a 30 percent evaluation is not 
applicable because 20 to 40 percent of the veteran's exposed 
areas have not been implicated.  The veteran, at worst, has 
some papules on the beard area.  Such area is small and 
cannot be said to amount to 20 to 40 percent of exposed 
areas.  As well, systemic therapy has not been prescribed.  
Thus, the veteran meets none of the criteria pertinent to a 
30 percent evaluation under the current version of Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Finally, the current version of Diagnostic Code 7800 would 
not yield an evaluation in excess of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  Such an evaluation 
would require palpable tissue loss of the head, face, or neck 
or gross distortion or asymmetry, or similar characteristics 
of disfigurement.  Id.  The veteran's pseudofolliculitis 
barbae papules have consistently been described as few in 
number.  Thus, although they might be hyperpigmented, they do 
not constitute palpable tissue loss or gross disfigurement.  
Indeed, the word disfigurement has never been used to 
describe the veteran's pseudofolliculitis barbae.  Clearly, 
the symptoms related to a 30 percent evaluation under the 
current Diagnostic Code 7800 are absent, and a 30 percent 
evaluation under its provisions is not warranted.  Id.  

The Board observes that within the two rating periods, 
namely, before and after August 30 , 2001, there do not 
appear to have been any significant fluctuations in 
symptomatology.  Thus, further staging of the veteran's 
ratings is not required.  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected pseudofolliculitis barbae has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Indeed, no hospitalization for 
that condition has been shown, and a VA examiner specifically 
remarked that the pseudofolliculitis had no impact on daily 
activities.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra; Shipwash, 
supra, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material: Hypertension  

By March 1992 rating decision, the RO denied service 
connection for hypertension.  Notice of the adverse decision 
was sent to the veteran the following month.  He did not 
initiate an appeal, timely or otherwise, and the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

At the time of the March 1992 rating decision, the evidence 
of record included the service medical records, which contain 
no diagnosis of hypertension, and Dallas VA Medical Center 
(MC) records dated from September 1986 to August 1991, which 
include a diagnosis of hypertension.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in March 1992.  

The additional potentially relevant evidence consists of 
medical evidence duplicative of evidence on file before March 
1992 rating decision was issued and subsequent Dallas VAMC 
records dated until November 2005 that contain diagnoses of 
hypertension; July 2001 RO hearing transcript in which the 
veteran argued that he had high blood pressure readings in 
service and that he was receiving current treatment for 
hypertension; the February 2004 transcript of the veteran's 
hearing before the undersigned in which he indicated that he 
had problems with hypertension in service; and several VA 
medical examination reports completed in conjunction with 
other outstanding claims dating until February 2006.  These 
examination reports do not address the etiology of the 
veteran's hypertension.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The new evidence simply reiterates that the veteran suffers 
from hypertension.  It does not relate to the etiology of the 
veteran's hypertension and does not suggest in any way that 
the veteran's hypertension is of service origin or that it 
had its onset within one year of separation.  After careful 
consideration of this evidence, the Board finds that it is 
not new and material, sufficient to reopen the claim for 
service connection for hypertension, in that it does not 
contribute to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.


ORDER

A compensable evaluation for the service-connected lymphoma 
excision scar on the mid anterior right leg is denied.

A compensable evaluation for the service-connected left foot 
plantar wart is denied.

A compensable evaluation before August 30, 2001 and an 
evaluation in excess of 10 percent beginning August 30, 2001 
for service-connected pseudofolliculitis barbae is denied.

No new and material having been received, the claim of 
service connection for hypertension is not reopened and 
remains denied.
REMAND

A remand is necessary regarding the remaining issues on 
appeal due in part to the absence of critical medical records 
and an inadequate VA medical examination report.  As well, 
corrective VCAA notice is necessary pursuant to 
Dingess/Hartman.  

The record reflects that the veteran received psychiatric 
treatment at Terrell State Hospital, presumably in Terrell, 
Texas.  The RO should obtain from the veteran the 
approximately dates of treatment at that facility and a 
release.  Once the information and release are received, the 
RO should make reasonable efforts to obtain records from 
Terrell State Hospital.

As well, it seems that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits due, at 
least in part, to his psychiatric disorders.  The RO must 
associate these records with the claims file.

Also, the February 2006 VA gastroenteritis examination report 
is inadequate.  The report contains revisions in pencil, but 
it is not clear that the person who completed the editing was 
the examiner.  As well, the conclusion reached by the 
examiner is equivocal and does not, for that reason, offer 
sufficient information regarding the etiology of the 
veteran's claimed disability.  Unfortunately, a new 
examination is necessary.

Since this case was last before the Board, the Court has 
further clarified the extent of VCAA notice that must be 
provided to appellants.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The RO 
should send the veteran corrective VCAA notice that outlines 
information regarding disability ratings and effective dates 
in accordance with the Court's holding in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains information regarding 
disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  

2.  Obtain from the veteran the 
approximately dates of treatment at 
Terrell State Hospital as well as a 
release.  Once the information regarding 
dates of treatment and the release are 
received, the RO should make reasonable 
efforts to obtain psychiatric treatment 
records from Terrell State Hospital.  

3.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Schedule a VA medical examination to 
determine whether the veteran suffers from 
gastroenteritis.  If so, the examiner must 
provide an opinion regarding the etiology 
of that condition, including whether it is 
at least as likely as not that any current 
gastroenteritis is related to his active 
service.  The examiner is asked to review 
the claims file in conjunction with the 
examination.  The examiner report should 
reflect that the claims file was reviewed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician. The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

5.  The RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case.  The veteran and his 
representative should be given the 
opportunity to respond to the supplemental 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


